First, Morris contends that trial counsel was ineffective for
                   interfering with his right to testify. Morris claims that the district court
                   overlooked the possibility that trial counsel impermissibly waived his
                   right to testify because Morris never made a waiver on the record. Morris
                   fails to demonstrate that trial counsel's performance was deficient or that
                   he was prejudiced. The district court found that Morris's assertion that he
                   wanted to testify lacked credibility as Morris was thoroughly canvassed
                   regarding this right, demonstrated concern about a prior conviction for
                   similar conduct being used against him, and never indicated he wanted to
                   testify. The district court's conclusions are supported by substantial
                   evidence. There is nothing in the record to demonstrate that trial counsel
                   interfered with Morris's right to testify. Additionally, Morris fails to
                   demonstrate how his testimony would have altered the outcome at tria1. 1
                   Therefore, the district court did not err by denying this claim.
                                Second, Morris claims that appellate counsel was ineffective
                   for failing to challenge the deprivation of his right to testify as the district
                   court overlooked the lack of a personal, voluntary, and knowing waiver of
                   Morris's right to testify. Morris fails to demonstrate deficiency or

                         1-Of particular note, Morris fails to include numerous trial exhibits—
                   videotapes purportedly showing Morris committing the crimes for which
                   he was charged—in the appendix. See NRAP 30(d) ("Copies of relevant and
                   necessary exhibits shall be clearly identified, and shall be included in the
                   appendix," or "[i]f the exhibits are too large or otherwise incapable of being
                   reproduced in the appendix, the parties may file a motion requesting the
                   court to direct the district court clerk to transmit the original exhibits.");
                   see also Thomas v. State, 120 Nev. 37, 43 & n.4, 83 P.3d 818, 822 & n.4
                   (2004) (stating that appellant is ultimately responsible for providing this
                   court with portions of the record necessary to resolve his claims on
                   appeal).



SUPREME COURT
        OF
     NEVADA
                                                          2
(0) I947A    ezo
                 prejudice. At an evidentiary hearing on the petition, appellate counsel
                 testified that he believed the canvass was appropriate, that Morris waived
                 the right to testify, and that a challenge would not be successful.       See
                 Donovan v. State 94 Nev. 671, 675, 584 P.2d 708, 711 (1978) (holding that
                 counsel cannot be ineffective for failing to make futile motions).
                 Furthermore, we have held that an express waiver of the right to testify is
                 not required for a valid conviction, see Phillips v. State, 105 Nev. 631, 633,
                 782 P.2d 381, 382 (1989), and Morris fails to demonstrate that this claim
                 had a reasonable probability of success on appeal. Therefore, the district
                 court did not err by denying this claim.
                             Third, Morris contends that trial counsel was ineffective for
                 failing to ensure that all bench conferences were recorded. While
                 numerous bench conferences were subsequently memorialized, Morris
                 claims that the bench conference after the defense rested was not recorded
                 and that the issue of his desire to testify may have been resolved during
                 that conference. Morris fails to demonstrate that counsel was deficient
                 because he fails to demonstrate that the missing portions of the record
                 "are so significant that their absence precludes this court from conducting
                 a meaningful review of the alleged errors that the appellant identified and
                 the prejudicial effect of any error." Preciado v. State, 130 Nev., Adv. Op. 6,
                 318 P.3d 176, 178 (2014). Because Morris has failed to make such a
                 showing, we conclude that the district court did not err by denying this
                 claim.
                             Fourth, Morris claims that appellate counsel was ineffective
                 for failing to challenge trial counsel's failure to ensure all bench
                 conferences were recorded. Morris fails to demonstrate that appellate
                 counsel's performance was deficient or that he was prejudiced. Appellate

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                 counsel testified that he did not pursue this claim because one must not
                 only demonstrate that the bench conferences were not recorded but also
                 resulting prejudice, which appellate counsel recognized was problematic
                 due to the lack of a record. Therefore, appellate counsel did not feel a
                 challenge on this ground would be successful.      See Jones v. Barnes, 463
                 U.S. 745, 751 (1983) (recognizing that appellate counsel is not required to
                 raise every non-frivolous issue on appeal). Moreover, claims of ineffective
                 assistance of counsel cannot generally be raised on direct appeal.   Feazell
                 v. State, 111 Nev. 1446, 1449, 906 P.2d 727, 729 (1995). Furthermore,
                 Morris fails to demonstrate a reasonable probability of success on appeal.
                 Therefore, the district court did not err by denying this claim.
                             Fifth, Morris contends that appellate counsel was ineffective
                 for failing to argue that the evidence supporting the charges of fraudulent
                 acts in a gaming establishment was insufficient. Morris fails to
                 demonstrate deficiency or prejudice. Appellate counsel testified that,
                 while he raises sufficiency claims in a large majority of the appeals he
                 handles, he chose not raise a sufficiency claim in this case after reviewing
                 the testimony and videotapes because he "felt that the evidence was just
                 overwhelming."    See Jones, 463 U.S. at 751. Moreover, Morris fails to
                 demonstrate a reasonable probability of success on appeal had appellate
                 counsel challenged the sufficiency of the evidence. Therefore, the district
                 court did not err by denying this claim.
                             Sixth, Morris claims that appellate counsel was ineffective for
                 failing to challenge the jury instruction regarding flight. Morris fails to
                 demonstrate that appellate counsel was deficient or that he was
                 prejudiced. Appellate counsel testified to his belief that there was
                 sufficient evidence to support the instruction and that a challenge would

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                  be unsuccessful.        See id.   Furthermore, Morris fails to demonstrate a
                  reasonable probability of success on appeal as testimony was introduced
                  that Morris left the casino in a hurry after a floor supervisor questioned
                  whether Morris's bet was made in time and that it was uncommon for a
                  player in Morris's situation, who had the roll of the dice and who was
                  rolling successfully, to leave the game      See Weber v. State, 121 Nev. 554,
                  581-82, 119 P.3d 107, 126 (2005) (describing when a flight instruction is
                  appropriate). Therefore, the district court did not err by denying this
                  claim.
                                   Seventh, Morris contends that appellate counsel was
                  ineffective for failing to challenge the district court's reliance on an invalid
                  conviction when sentencing Morris under the small habitual criminal
                  enhancement statute because one of the convictions relied upon was
                  subsequently overturned. Morris fails to demonstrate that appellate
                  counsel was deficient or that he was prejudiced. In the documents before
                  this court, Morris does not demonstrate that his prior conviction was
                  overturned. 2 Additionally, the State presented enough convictions for the
                  small habitual criminal enhancement without the allegedly overturned
                  conviction. Therefore, the district court did not err by denying this claim.
                                   Lastly, Morris claims that cumulative error warrants relief.
                  As we have found no errors, there is nothing to cumulate.


                           2 The
                              documents presented demonstrate that the Michigan Court of
                  Appeals, pursuant to a federal court order granting Morris's petition for
                  writ of habeas corpus solely on a claim of appeal deprivation, remanded
                  Morris's case to the trial court for the appointment of appellate counsel
                  and briefing. These documents demonstrate that Morris was allowed to
                  appeal his conviction, not that the conviction was overturned.



SUPREME COURT
      OF
    NEVADA
                                                           5
(0) 1947A ofttp
                               Haying considered Morris's contentions and concluded that
                   they lack merit, we
                               ORDER the judgment of the district court AFFIRMED.




                                            aitta


                                                                                    J.



                   cc:   Eighth Judicial District Court Dept. 20
                         The Kice Law Group, LLC
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 19474    er.